Citation Nr: 0828777	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for Department of Veterans Affairs (VA) benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 through 
December 1945.  He died in September 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1. The appellant and the veteran were married in 1942, and 
divorced in 1967.

2. When the veteran died in 1984, he was not married to the 
appellant, and there is no evidence or argument that they had 
attempted to remarry or enter a common-law marriage at any 
time following their divorce.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met. 38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.55 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish herself as the 
surviving spouse of the deceased veteran for VA benefits 
purposes.  A "spouse" is a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a). "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued. 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried. 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

The essential facts in this case are clear and not in 
dispute. The appellant and the veteran were married in 1942, 
and divorced in 1967. There is no evidence or argument that 
they had attempted to remarry each other or enter a common-
law marriage. The appellant remarried another man in June 
1970 and her husband died in July 2001. The veteran died in 
1984.

The appellant argues that they were married for twenty-five 
years and that she took care of her family during his service 
and endured his post-service mental problems, and that their 
divorce was caused and necessitated by the veteran's 
promiscuity.  See December 2005 notice of disagreement.  The 
evidence on file supports these arguments, but it is not 
relevant to the issue that is to be addressed in this case.  
The question here is whether the appellant was the spouse of 
the veteran at the time of his death and who lived with the 
veteran continuously from the date of the marriage to the 
date of the veteran's death, and has not remarried.  If the 
appellant had not remarried and had still been married to the 
veteran at the time of this death, the evidence of fault on 
the veteran's part would be relevant.  

A separation between a lawfully married veteran and spouse at 
the time of the veteran's death may be excused if the 
separation was caused by the veteran's bad behavior.  
38 C.F.R. § 3.50(b)(1).  However, a divorce is not the same 
as a separation. Once divorced, for any reason, a spouse may 
not be recognized as a surviving spouse for VA benefit 
purposes.  38 C.F.R. § 3.50(b).  Also, in this case, the 
appellant remarried in June 1970, which also precludes her 
from being recognized as the veteran's surviving spouse.  
38 C.F.R. § 3.50(b)(2).  She, at no time after the January 
1967 divorce lived with the veteran, which also precludes her 
status as the surviving spouse.  38 C.F.R. § 3.50(b)(1).  
There is no legal basis upon which to recognize the appellant 
as the veteran's surviving spouse.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, such notice and assistance is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


